PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of

:
HECHT, THOMAS 

:
Application No.: 14/613,535

:	DECISISON ON PETITION
Filed:  February 04, 2015
Title:  METHOD AND SYSTEM OF SUPPLYING LOANED FUNDS TO EMPLOYEES FOR INCREASED PARTICIPATION IN EMPLOYEE STOCK OPTION PLANS  


:
:
:
:



This is a decision on the petition filed March 11, 2022, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The application became abandoned for failure to reply in a timely manner to the Non-final office action mailed July 02, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 03, 2021.  A Notice of Abandonment was mailed January 19, 2022.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

The instant petition does not satisfy requirement (1).  In this regard, petitioner has not submitted the required reply in the form of a proper amendment.  All amendments submitted to the offices must follow 37 CFR § 1.121.   The amendment submitted on March 11, 2022, is considered to be non-compliant such as the claim(s) should not include the text on canceled claim(s).  For further explanation of the amendment format required by 37 CFR 1.121, see MPEP § 714.

This petition cannot be granted at this time until a proper amendment is received.   

 Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)